
	
		II
		110th CONGRESS
		1st Session
		S. 1907
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Baucus (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to understand and comprehensively address the inmate oral
		  health problems associated with methamphetamine use, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Meth Mouth Correctional Costs and
			 Reentry Support Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings; purpose; definitions.
				Sec. 4. Inclusion of oral health and dental care inmate and
				probationer statistics.
				Sec. 5. Study of methamphetamine-related oral health costs in
				jails and prisons.
				Sec. 6. Interim assistance for correctional dental
				programs.
				Sec. 7. Grants for dental care offender reentry
				projects.
			
		3.Findings;
			 purpose; definitions
			(a)FindingsThe
			 Congress finds as follows:
				(1)One
			 of the unexpected results of the methamphetamine epidemic has been prisoners’
			 need for costly dental care. By some accounts, more than 30 percent of prison
			 inmates suffer from meth mouth and about 40 percent of correctional dental
			 spending goes toward repairing or removing teeth ravaged by methamphetamine
			 use.
				(2)Every year some
			 600,000 inmates are released from Federal and State prisons and return to their
			 communities and families.
				(3)Released prisoners
			 suffer disproportionately from oral diseases and other health-related problems,
			 which can hinder their ability to secure housing, employment, and otherwise
			 successfully integrate into the community.
				(4)Ex-offenders who
			 are healthy have greater success in reintegrating into the community and
			 avoiding incarceration.
				(5)There have been
			 few published studies (and virtually no routine data collections) that
			 adequately characterize the oral health of inmates and the provision of dental
			 care in correctional facilities. In fact, the absence of peer-reviewed
			 literature has resulted in the perpetual underfunding and understaffing of
			 correctional dental care programs.
				(b)PurposeThe
			 purposes of this Act are to—
				(1)investigate and
			 report on the oral health of inmates of correctional facilities and on the
			 provision of dental care in such facilities;
				(2)temporarily
			 sustain dental programs in correctional facilities that have been suddenly and
			 disproportionately taxed by the prevalence and severity of inmate meth
			 mouth;
				(3)ensure that oral
			 health and dental care are accounted for in the Department of Justice’s
			 prisoner reentry initiatives; and
				(4)underscore the
			 many ways that oral health and dental care contribute to the general health of
			 individuals, their communities, and to the country as a whole.
				(c)DefinitionsFor
			 purposes of this Act:
				(1)Correctional
			 facility; detention facilityThe terms correctional
			 facility and detention facility mean any place for the
			 confinement or rehabilitation of offenders or individuals charged with or
			 convicted of criminal offenses.
				(2)InmateThe
			 term inmate means any person who is incarcerated or detained in
			 any correctional facility and who is accused of, convicted of, sentenced for,
			 or adjudicated delinquent for, violations of criminal law or the terms and
			 conditions of parole, probation, pretrial release, or a diversionary
			 program.
				(3)Meth
			 mouthThe term meth mouth means a distinct and often
			 severe pattern of oral decay that is commonly associated with methamphetamine
			 use.
				(4)Offender
			 reentryThe term offender reentry means the process
			 of returning individuals to society after a period of incarceration in a
			 prison, jail, or other detention facility.
				4.Inclusion of oral
			 health and dental care inmate and probationer statisticsPart C of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by
			 adding at the end the following new section:
			
				305.Justice
				statistics to include data on provision of dental care
					(a)In
				generalIn collecting,
				compiling, analyzing, publishing, and disseminating justice statistics relating
				to the operation of the criminal justice system under this part, the Director
				of the Bureau of Justice Statistics shall include and take into account data
				characterizing the oral health of inmates of correctional facilities and the
				provision of dental care in correctional facilities. Such data shall address at
				least the following information:
						(1)The prevalence in
				such facilities of inmate dental caries (tooth decay), periodontal diseases,
				and other conditions affecting the teeth, gums, and mouth or affecting the
				proper function thereof.
						(2)The types of
				therapies used in such facilities to diagnose, cure, mitigate, treat, or
				prevent the onset of the conditions described in paragraph (1).
						(3)The presentable
				oral condition of inmates at the time of release of the inmates from such
				facilities (as would likely be observed by an individual who is not an oral
				health professional).
						(4)The size and
				disposition of inmate dental programs and program budgets, including the number
				of dentists and allied oral health professionals on staff, under contract, or
				otherwise used to furnish inmate dental care.
						(b)Use of
				dataThe Director may request and use such information, data, and
				reports from any Federal, State, local, or private entity, as may be required
				to carry out subsection (a). Such information, data, and reports may be used
				only with prior written consent from the Federal, State, local, or private
				entity
				involved.
					.
		5.Study of
			 methamphetamine-related oral health costs in jails and prisons
			(a)StudyIn
			 carrying out section 305 of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3737 et seq.), as added by section 4, the Attorney General,
			 acting through the Director of the Bureau of Justice Statistics, shall conduct
			 a study to determine the extent to which methamphetamine use affects the demand
			 for (and provision of) oral health care in correctional facilities.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the Bureau of Justice Statistics shall publish a report detailing the results
			 of the study under subsection (a). Such report shall include the following
			 information:
				(1)The prevalence and
			 severity of inmate oral health problems believed to be associated with
			 methamphetamine use.
				(2)The criteria most
			 commonly used to determine whether an inmate’s oral health problems are
			 associated with methamphetamine use.
				(3)The therapies most
			 commonly used to treat inmate meth mouth.
				(4)The clinical
			 prognosis for inmates who received care for meth mouth.
				(5)The financial
			 impact of meth mouth on Federal, State, and local corrections budgets.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated $100,000
			 to carry out this section for each of the fiscal years 2009 through 2011.
			 Amounts authorized for appropriation under this subsection are in addition to
			 any other amounts authorized for appropriation for such purpose.
			6.Interim assistance
			 for correctional dental programsPart A of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by
			 adding at the end the following new section:
			
				110.Interim
				assistance grants for correctional dental programs
					(a)In
				generalThe Assistant Attorney General shall make grants to
				States and local, territorial, and tribal units of government, for the purpose
				of developing, enhancing, or otherwise sustaining dental programs that provide
				for the oral health of jail and prison inmates.
					(b)Eligibility
						(1)ApplicationTo
				be eligible for grants under this section, an entity shall prepare and submit
				an application at such time, in such manner, and containing such information as
				the Assistant Attorney General may require.
						(2)PreferenceIn
				awarding grants under this section, the Assistant Attorney General shall give
				preference to applicants that demonstrate a compelling need for financial
				assistance due to the prevalence and severity of inmate meth mouth.
						(c)Use of
				fundsAmounts awarded under this section may be used—
						(1)to recruit, hire,
				or otherwise secure the services of dentists, allied dental personnel, and
				other oral health professionals;
						(2)to rent, purchase,
				or otherwise secure dental instruments, equipment, and supplies;
						(3)to survey,
				document, and report on—
							(A)the prevalence and
				severity of inmate oral health problems believed to be associated with
				methamphetamine use;
							(B)the criteria most
				commonly used to determine whether an inmate’s oral health problems are
				associated with methamphetamine use;
							(C)the therapies most
				commonly used to treat inmates with meth mouth;
							(D)the prognosis for
				inmates who received care for meth mouth; and
							(E)the financial
				impact of meth mouth on State and local corrections budgets; and
							(4)to support other
				activities deemed appropriate by the Assistant Attorney General.
						(d)Matching
				requirementThe Federal share
				of a grant received under this section may not exceed 50 percent of the total
				costs of the activity funded by such grant.
					(e)Coordination of
				activitiesThe Assistant Attorney General may enter into
				contracts or agreements with other Federal agencies, including interagency
				agreements to delegate authority for the execution of grants and for such other
				activities as may be necessary to carry out this section.
					(f)Meth mouth
				definedFor purposes of this section, the term meth
				mouth means a distinct and often severe pattern of oral decay that is
				commonly associated with methamphetamine use.
					(g)Authorization of
				appropriationsThere are
				authorized to be appropriated $1,000,000 to carry out this section for each of
				the fiscal years 2009 through 2011. Amounts authorized for appropriation under
				this subsection are in addition to any other amounts authorized for
				appropriation for such
				purpose.
					.
		7.Grants for dental
			 care offender reentry projectsPart FF of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797w et seq.) is amended by
			 adding at the end the following new section:
			
				2978.Grants for
				dental care offender reentry projects
					(a)Grant
				authorizationThe Attorney
				General shall make grants to State, local, territorial, and tribal units of
				government to identify, eliminate, and report on the degree to which poor oral
				health undermines or otherwise impedes an inmate’s successful transition to a
				stable, productive, and law-abiding life following his or her release from jail
				or prison.
					(b)Reentry
				demonstration projects permittedIn carrying out subsection (a),
				the Attorney General is authorized to make grants to entities described in such
				subsection to establish adult and juvenile offender reentry demonstration
				projects for the purpose of—
						(1)developing and
				implementing dental treatment programs at correctional and detention facilities
				in which inmates are incarcerated for a period of time to permit or require
				emergency dental care;
						(2)developing,
				implementing, and evaluating guidelines to ascertain the degree to which an
				inmate’s presentable oral condition at the time of his or her release
				facilitates the transition of such inmate to a stable, productive, and
				law-abiding life;
						(3)promoting good oral
				hygiene among inmates and encouraging inmates to obtain regular dental
				check-ups after their release;
						(4)assessing the
				presentable oral condition of inmates at the time of their release (as would
				likely be noticed by an individual who is not an oral health
				professional);
						(5)monitoring an
				inmate’s compliance with post-release treatment instructions and oral hygiene
				protocols; and
						(6)supporting other
				activities deemed appropriate by the Attorney General.
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated $100,000 to carry out this section for each of
				the fiscal years 2009 through
				2011.
					.
		
